Citation Nr: 1448676	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for superficial spreading malignant melanoma.

2.  Entitlement to service connection for aggressive basal cell carcinoma and pre-cancerous lesions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).

In April 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In April 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are associated with the record on appeal.

In addition to a paper claims folder, the record on appeal includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  A copy of the April 2013 video-conference hearing transcript is located in Virtual VA.  Otherwise, the documents stored in Virtual VA are duplicative of evidence in the paper claims folder.  There are no relevant documents stored in VBMS.
 
The Board observes that, in August 2014, the Veteran submitted evidence to the Board reflecting a current diagnosis of prostate cancer which he argues is relevant to the claims on appeal.  However, the Board finds that such evidence reflecting a disease process of the genitourinary system is not pertinent to the dispositive issue on appeal - a causal relationship between in-service chemical exposure and a disease process of the skin absent any evidence of metastasis.  As such, the Board finds that the newly submitted evidence is not "pertinent" to the claims at hand and, thus, does not require initial AOJ consideration in the first instance.  38 C.F.R. § 20.1304(c) (2014).

However, based on such submission the Board finds that the issue of entitlement to service connection for prostate cancer has been raised by the record, see Veteran's written statement received August 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim which is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014).


FINDING OF FACT

The Veteran's malignant melanoma, basal cell carcinoma, and various skin disorders first manifested many years after service and are not causally related to an event in service, to include his chemical exposures and his in-service treatment for a fungal rash that resolved with treatment.  


CONCLUSIONS OF LAW

1.  Superficial spreading malignant melanoma was not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Aggressive basal cell carcinoma and pre-cancerous lesions were not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a pre-adjudicatory November 2010 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the AOJ has obtained the Veteran's service treatment records (STRs), all available VA treatment records, and those private treatment records which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examination in May 2012.  This examination report is adequate for adjudication purposes as the opinion provided is predicated on a review of the record, to include STRs, post service medical records and Material Safety Data Sheets (MSDS) for various chemicals that the Veteran had been exposed to in service.  This examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran has argued that the VA examination report is inadequate for adjudication purposes.  Specifically, he alleges that the examination was conducted by a nurse who failed to properly examine him, and that the examiner did not properly explain why his chemical exposures did not cause his skin cancer since the chemicals are known to be carcinogenic.  See VA Form 9 received in June 2012.  The Board has reviewed the MSDS for the various chemicals used by the Veteran in service.  This data notes that some of the chemicals are recognized by the State of California to cause cancer and lists kidney or liver tumors as potential residuals.  However, none of this data reports skin cancer as a potential exposure sequelae.  The May 2012 VA examiner clearly reviewed the MSDS information and used her medical training and expertise in interpreting this data.  Moreover, the Court has held that "a nurse practitioner . . . having completed medical education and training, fits squarely into the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examination and opinion has been met. 

Finally, the Veteran provided testimony at hearings before a DRO in April 2012 and the undersigned VLJ in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2012 and April 2013 hearings, the DRO and undersigned VLJ noted the issues on appeal.  Additionally, such hearing officers solicited testimony from the Veteran in an effort to identify evidence relevant to the claims.  The Veteran was queried as to the onset of his skin diseases and his service connection theories.  He highlighted the MSDS information as supporting his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the DRO hearing discussion revealed outstanding private treatment records, the Veteran subsequently submitted such records.  Additionally, based on the testimony provided, the DRO obtained the aforementioned VA examination and opinion.  Moreover, the Board hearing discussion did not reveal any additional outstanding evidence relevant to the claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claims.

II.  Applicable law

The Veteran seeks to establish his entitlement to service connection for skin cancer and pre-cancerous skin lesions.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable to the diagnoses of melanoma and basal cell carcinoma as each is deemed a malignant tumor which is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The other variously diagnosed skin disorders, however, are not listed among the chronic diseases in 38 C.F.R. § 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran meets the criteria for current diagnoses.  His private treatment records reflect skin biopsy diagnoses of malignant melanoma in 1994 and aggressive basal cell carcinoma in 1997.  He has additional diagnoses of nevi/solar lentigines, seborrheic keratosis, verruca vulgaris, and squamous papillomas.  The Veteran was also treated for tinea corporis with tinea cruris in 2006.

The Veteran also meets the criteria for an event which occurred during service.  In this respect, he had a military occupational specialty as an aircraft structural mechanic who painted helicopters with Imron paint, activators, and additives and also used various paint removers such as Methyl ethyl ketone, toluene, and mineral spirits.  His testimony regarding the use of these chemicals is credible and consistent with his known circumstances of service.  38 U.S.C.A. § 5107(a).

Thus, the dispositive issue on appeal concerns whether the Veteran's melanoma, basal cell carcinoma, and/or pre-cancerous lesions are related to his military service.

In this regard, the Veteran does not contend, and the STRs do not reflect, the onset of melanoma, basal cell carcinoma, and/or pre-cancerous lesions in service.  Between June 1973 and July 1973, the Veteran was treated for a rash on his left hand and stomach, which tested positive for fungus.  His July 1976 separation examination reflected a normal clinical evaluation of his skin.

The post-service record does not contain any treatment for a malignant skin lesion within one year from service separation.  The earliest treatment for malignant melanoma occurred in 1994.  At that time, the Veteran had a lesion on his left trapezius which, according to the Veteran, had been present "for years" without change.  He was later treated for aggressive basal cell carcinoma, nevi/solar lentigines, seborrheic keratosis, verruca vulgaris, squamous papillomas, and tinea corporis with tinea cruris.  

Through written statements and testimony before the DRO and the undersigned, the Veteran attributes his malignant melanoma, basal cell carcinoma, pre-cancerous lesions, and skin rashes to his exposure to Imron paint, activators, and additives as well as paint removers such as Methyl ethyl ketone, toluene, and mineral spirits.  He describes using these chemicals without protective clothing and in a poorly ventilated space.  In support of his claim, he has submitted MSDS information reflecting that the various chemicals he used could cause adverse health effects such as skin sensitization, "defatting," drying, redness, allergic reactions, contact dermatitis, and "skin disorders."  Some of these chemicals are listed as known to cause "cancer" by the State of California with an increase in kidney or liver tumors.  Otherwise, it is generally noted that some of these chemicals have demonstrated carcinogenic activity in laboratory animals at high doses as well as reproductive, embryotoxic, and developmental effects.

The Veteran also denies any other risk factors for his skin diseases as he has no family history of skin cancer, no significant exposure to the sun, and no significant exposure to any toxic substances other than his chemical exposures in service.

The Veteran was afforded VA skin examination in May 2012 with benefit of review of the record.  The examiner found current skin disorders of basal cell cancer in 1996, malignant melanoma in 1994, and folliculitis of unknown onset.  The Veteran described his military duties working with Imron paint without protective devices.  He recalled intermittent rashes to his arms, upper arms, and groin in service, but those rashes mostly occurred after service.  He described his skin rashes as "rare" with the last one occurring 2 months previous.  The examiner noted that the MSDS information showed that the chemicals he used in-service could cause skin irritation, but did not indicate that inhalation and skin absorption could cause skin cancer.  The examiner next noted that a review of the claims folder reflected the Veteran's treatment in 1973 for a fungal skin infection which resolved with treatment.  The examiner conceded that the Veteran's duties during service involved inhalation and chemical absorption through the skin, but found that it was less likely than not that malignant melanoma and basal cell carcinoma were incurred in service as the Veteran first manifested these skin diseases more than 18 years after service and the MSDS information did not mention skin cancer as a potential sequelae.  The examiner also found that the skin rash to the left hand and stomach in service was not related to the basal cell carcinoma or malignant melanoma. 

The Board accords great probative weight to the May 2012 VA medical opinion as it is predicated on a complete review of the record, to include the STRs, acceptance of the Veteran's factual history of inhalation and skin absorption of chemicals during service, the MSDS information and post-service medical records.  Notably, the examiner noted that some of the chemicals were listed as cancer causing, but more specifically noted that skin cancer was not identified as a potential sequelae.  Furthermore, the VA examiner considered the fungal rash in service but found that this condition fully resolved with treatment and bore no relationship to the skin cancers manifested many years after service.  This examiner provided a complete rationale, relying on and citing to the records received, and offered clear conclusions with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.

On the other hand, the only other direct evidence of a nexus between the Veteran's chemical exposures and his current skin disorders consists of the Veteran's own opinion with reference to the MSDS information.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe chemical exposures, the cause of his skin disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, he is not competent to render such a complex medical opinion.  Specifically, diagnosing skin cancer requires an expert trained to interpret skin biopsy findings, and associating a skin disease to chemical exposure requires medical training and expertise.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Veteran has provided MSDS information regarding the potential health hazards of his various chemical exposures in service.  He argues that "cancer is cancer" and that the designation of some of his chemicals as cancer causing, in and of itself, is sufficient to establish that that his skin cancer results from the chemical exposures.  The Board observes that the MSDS information provides some probative evidence in support of the claim.  However, the probative value of this evidence is greatly outweighed by the VA examiner's interpretation of this information in light of the specific facts of this case.  

Finally, the Board has considered whether presumptive service connection malignant melanoma and/or basal cell carcinoma is warranted - either based upon continuity of symptomatology or being manifest to a compensable degree within one year of discharge.  

The Board finds that there is no credible and competent evidence that the Veteran was diagnosed with malignant melanoma and/or basal cell carcinoma within one year of his July 1976 separation from service.  In fact, the Veteran argues that cancers are known to manifest many years after exposure.  Moreover, the first evidence of malignant melanoma was in 1994, approximately 18 years after his separation from service.  His other skin disorders manifested thereafter.  This significant length of time between service separation and the first diagnosis does not have a tendency to provide evidentiary support in favor of the claims.

The Board has also considered whether presumptive service connection for malignant melanoma and/or basal cell carcinoma based on continuity of symptomatology is warranted.  See Walker, supra.  In this regard, the Veteran has not described his malignant skin lesions as being present in service or within one year of service discharge.  Furthermore, the Veteran described his skin rashes as "rare" and mostly occurring after service.  He has not directly alleged persistent and/or recurrent skin rashes since service.  Notably, his testimony alone of continuity of a non-malignant skin disorder since service would be insufficient to establish service connection under 38 C.F.R. § 3.303(b).  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

The Board does not doubt the sincerity of the Veteran his belief that his chemical exposures in service caused his current skin disorders.  However, as indicated previously, the Veteran is not competent to relate the cause of a skin disorder to chemical exposure.  In contrast, the VA medical opinion indicates that the Veteran's skin disorders are not related to the chemical exposures.  The Board finds that the opinion of the VA examiner holds significantly greater probative weight than the personal opinion of the Veteran, as the VA examiner has greater expertise and training than the Veteran in speaking to complex medical issues of diagnosis and etiology.  Therefore, the Board finds that service connection for skin cancer or his other skin disorders is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for superficial spreading malignant melanoma is denied.

Service connection for aggressive basal cell carcinoma and pre-cancerous lesions is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


